—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 13, 1995 (People v Torres, 213 AD2d 503), affirming a judgment of the Supreme Court, Kings County, rendered March 22, 1993.
Ordered that the application is denied.
*587The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Copertino and Thompson, JJ., concur.